Citation Nr: 0013779	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  94-39 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel




INTRODUCTION

The veteran served on active duty from February 1965 to April 
1970 and from July 1970 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board initially remanded this case in June 1996 for 
additional development to include initiating an additional 
search for service medical records and affording the veteran 
a VA dermatologic evaluation.  The RO accomplished the 
additional development and returned the claims file to the 
Board.  Thereafter, this case was remanded for a second time 
in April 1999 to afford the veteran a personal hearing before 
a Member of the Board in accordance with his wishes.  A 
transcript of this hearing is of record.


FINDING OF FACT

Competent medical evidence has been submitted linking the 
veteran's actinic related diseases, such as skin cancer, to 
sun exposure during service.


CONCLUSION OF LAW

The veteran actinic related skin disorders were incurred in 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.  The veteran served in the Republic of 
Vietnam.  His service medical records, although incomplete, 
are negative for any complaints, findings, or diagnoses 
related to his current skin cancer disability.  However, the 
veteran reported a history of skin disease on his May 1985 
Report of Medical History for retirement.  

VA outpatient treatment records, dated from January 1988 to 
September 1992, reflect that, in January 1988, the veteran 
was treated for a lesion on the border of the lower lip on 
the left side which had been present for two months.  The 
examiner doubted that this was squamous cell and noted that 
it was probably herpes simplex.  In February 1988, the 
veteran reported that the lesion had grown.  The examiner 
noted probable keratoacanthoma and suggested surgery to rule 
out squamous cell carcinoma.  In March 1988, the veteran 
underwent excision of the lesion and a Pathological Report of 
Tissue Examination includes a diagnosis of squamous cell 
carcinoma, Grade I to II with resection edges free of tumor.  
Follow-up records show no recurrence until October 1988 when 
scaly red lumps were noted in two areas, including at the 
left temple.  The impression was AK (actinic keratosis).  The 
veteran underwent a punch biopsy in January 1989.  A 
Pathological Report of Tissue Examination included a 
diagnosis of actinic cheilitis (shave lower lip).  A February 
1990 treatment report notes solar elastosis over the area of 
the face, neck, ears, and upper extremity.  Solar keratosis 
was noted on both hands in June 1990.  

A December 1991 statement from M. I. Epstein, Chief, 
Dermatology Services, notes that the veteran had extensive 
solar elastosis (sun damage) of his skin.  This statement 
further indicated that the veteran began treatment for this 
skin disorder while on active duty and continued to receive 
treatment thereafter.  

A March 1991 Memorandum to the veteran from the Department of 
the Air Force notes that, because the veteran's name appears 
on the 836th Medical Group Tumor Registry, he should have 
continuous medical follow-up.  

A January 1992 statement from the veteran as well as his 
August 1992 Appeal to Board of Veterans' Appeals, VA Form 1-
9, includes the veteran's recollection that, while he was on 
active duty, he was treated for several skin disorders on his 
face and arms.  Thereafter, he developed a sore on the left 
side of his lower lip in late October or early November 1987.  
The veteran reported that, as an artilleryman, photographer, 
and small arms repairman, he was exposed to Agent Orange, 
constant sunlight without the benefit of sun protection, as 
well as photographic chemicals.  

A September 1992 Pathological Report reflects a diagnosis of 
lichenoid actinic keratosis and solar elastosis of the skin, 
left lateral thumb.

The veteran's March 1993 personal hearing testimony before a 
hearing officer as well as a statement which the veteran 
submitted to the hearing officer at the time of the hearing 
provide essentially the same information as that which was 
provided in the veteran's January 1992 statement and August 
1992 substantive appeal. 

A May 1993 report of VA dermatology examination reflects that 
the veteran was examined from the waist up and several scaly 
red papules were noted on the forearm and the nasal tip.  The 
assessment was actinic keratosis/no skin cancer today.

A May 1997 report of VA examination reflects that the 
veteran's claims file was available for review and the 
examiner noted the veteran's history of sun exposure and 
treatment for sun burns during service.  Examination of the 
veteran's skin revealed multiple actinic keratoses located in 
the arms and face.  He had no specific malignancies.  
Significant actinic damage overall with regards to the V of 
the neck, posterior neck, face, and arms was noted.  The 
assessment was that the veteran "obviously has experienced 
actinic-related disease."  The examiner commented that the 
veteran's "problem certainly relates to significant actinic 
exposure which probably in part occurred during his service 
years."

The claims file contains extensive evidence in the form of 
medical literature regarding skin cancer submitted by the 
veteran.  This evidence contained information on the types 
and etiology of skin cancers as well as their treatment and 
prevention.

During his February 2000 hearing before the undersigned 
Member of the Board at the RO, the veteran provided testimony 
which is essentially the same as that which he has provided 
in prior written statements and during his March 1993 
personal hearing before a hearing officer.  Additionally, the 
veteran recalled that his disability initially manifested 
itself in 1968 and he was diagnosed with contact dermatitis.  
Thereafter, he served two tours in the Republic of Vietnam, 
from 1969 to 1970, and was treated for contact dermatitis 
again.  The veteran stated that he experienced recurrent 
flare-ups of his skin disorder during service.  He reported 
that he underwent reenlistment examinations which noted his 
skin disorder.  In addition to his testimony, the veteran 
submitted photographs of his ear which depict it in the 
course of treatment.  

Legal Criteria.  Service connection may be granted for 
disability arising from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Skin cancer may 
be presumed to have been incurred in service when it is shown 
to a degree of 10 percent within one year following the 
veteran's separation from service.  38 U.S.C.A. §§ 1112, 
1113, (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999)

Furthermore, a disease listed in 38 C.F.R. § 3.309 associated 
with exposure to certain herbicide agents during a period of 
service in Vietnam, will be considered to have been incurred 
in service under the circumstances outlined in the 
regulations, even though there is no evidence of such disease 
during the veteran's period of active service.  38 C.F.R. § 
3.307(a)(6)(i) (1999).

Finally, service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. § 
3.303(d).

Analysis.  At the outset, the Board notes the evidence does 
not demonstrate that a diagnosis of skin cancer was made 
during service or within one year following the veteran's 
separation from service and it is not otherwise contended.  
It is also noted that the veteran in this case has not been 
diagnosed with any disability for which service connection 
may be presumed to be the result of Agent Orange exposure 
under the provisions of 38 U.S.C.A. § 3.309.  Specifically, 
although chloracne or other acneform diseases consistent with 
chloracne are skin disorders enumerated in the pertinent 
regulation, the evidence of record does not support that the 
veteran has ever been diagnosed with such disease.  Moreover, 
although the veteran has been diagnosed with a form of skin 
cancer, the veteran's diagnosis of squamous cell carcinoma is 
not one of the diseases subject to presumptive service 
connection as listed in 38 C.F.R. § 3.309.

The veteran has testified that he was exposed to an uncommon 
amount of sunlight and to photographic chemicals during his 
military career.  He has testified as to the amount and 
nature of such exposure as well as treatment for recurrent 
skin disorders during service.  He reported a history of skin 
disease on his May 1985 Report of Medical History for 
retirement.  VA outpatient treatment records reflect 
diagnoses of current skin disorders, to include 
keratoacanthoma, squamous cell carcinoma, actinic cheilitis, 
solar elastosis, and actinic keratosis.  Finally, the May 
1997 report of VA examination includes the examiner's opinion 
that the veteran's "problem certainly relates to significant 
actinic exposure which probably in part occurred during his 
service years."  The evidence clearly demonstrates that the 
veteran has significant skin problems related to sun 
exposure.

As noted above, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  The 
medical evidence of record tends to suggest that the onset of 
the veteran's skin lesions may have occurred as early as 
1968, although he was not diagnosed with squamous cell until 
1988.  

The initial confirmed evidence of skin cancer occurred in 
January 1988 with the first documented removal of skin 
lesions.  In this regard, the Board further notes that the 
veteran's period of active service ended in July 1985, almost 
three years before any post-service treatment was provided 
for the veteran's skin problems.

The record also includes competent evidence, consisting of 
the veteran's May 1997 report of VA examination, which 
provides a medical nexus between the veteran's military 
service and his current skin disability.  At that time, the 
examiner recorded a history of extensive sun exposure during 
the veteran's 20-year military service.  He described duties 
associated with the veteran's military service which provided 
opportunity for very extensive sun exposure.  This evidence 
must be viewed to be competent, in that the veteran's claims 
file was available to the examiner for review and the veteran 
is certainly capable of providing information with regard to 
how often and for how long he was exposed to sun.  While the 
conclusion that it is the result of "significant actinic 
exposure which probably in part occurred during his service 
years" may not specifically relate sun exposure to service, 
it must be conceded that 20 years encompasses a large portion 
of the veteran's life.  Moreover, it is the only sun exposure 
noted by history on the examination.  Additionally, as noted 
above, actinic related skin disease was medically identified 
less than 3 years after the veteran's retirement from 
service.  It is clearly as likely as not that the actinic 
skin disease noted at that time was due to his significant 
sun exposure during the 20 years of his military service 
versus the less than 3 years of sun exposure following his 
retirement.  This conclusion is supported by the fact that 
the veteran reported a history of skin disease on his May 
1985 Report of Medical History for retirement and his 
testimony as to the skin problems he experienced during his 
military service.  Upon consideration of the foregoing, the 
Board finds that the evidence is at least in equipoise with 
regard to whether the veteran's actinic related skin problems 
are the result of his military service.  Accordingly, the 
claim of entitlement to service connection for actinic 
related skin disease is granted.


ORDER

Entitlement to service connection for actinic related skin 
disease is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

